DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  There are a few typographical errors: the 4,4’-methylene-bis-(3-chloro-2,6-diethylaniline needs an end parentheses, and the 3,3-diaminodiphenylsulphone and 4,4-diaminodiphenylsulphone is misspelled with “diohenyl” instead of “diphenyl”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the compound “6-chloro-3,5-diethyltoluene-2,4-diamine-4-chloro-3,5-diethyltoluene-2,6 diamine” is. It appears to be intended to be a mixture of 6-chloro-3,5-diethyltoluene-2,4-diamine and 4-chloro-3,5-diethyltoluene-2,6 diamine, but it is written as if it is one compound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellinger et al. (US 2013/0211142) in view of Hondo et al. (US 2017/0158829).
Regarding claims 1 and 6: Ellinger et al. teaches a curing agent composition (abstract) comprising a halogenated diethyltoluenediamine (abstract). Ellinger et al. also teaches a multifunctional aromatic amine that forms a crystalline solid at 25 °C/phenylenediamine or 4,4’-methylene-bisaniline (para. 4).
However, Ellinger et al. does not explicitly teach that these compounds can be used together.  But Hondo et al. teaches a similar composition where curing agents such as diethyltoluene diamine (para. 66) are used together with (tables) aromatic amines such as 2,2’-diethyl-4,4’-diaminodiphenylmethane (para. 67), 3,3’-diisopropyl-5,5’-dimethyl-4,4’-diaminodiphenylmethane (para. 68) and 3,3’,5,5’-tetraisopropyl-4,4’-diaminodiphenylmethane (para. 69). The amounts of the diethyltoluenediamine in relation to the aromatic amines are 25.1/(25.1 + 8.3 + 8.3) for example (table 1), which is 60.2 parts by weight of the diethyltolunediamine per 100 parts by weight of the whole curing agent and 39.8 parts by weight of the aromatic amines per 100 parts by weight of the curing agent, which the instant specification teaches is an effective amount to inhibit crystallization of the aromatic amine. Ellinger et al. and Hondo et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy curing agents. At the time of the invention a person having ordinary skill in the art would have found it obvious to combine the halogenated diethyltoluenediamine and the multifunctional aromatic amine of Ellinger et al. as in Hondo et al. because they are both epoxy resin curing agents and it is prima facie obvious to combine two composition each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose (MPEP 2144.06 I).
Regarding claims 4 and 5: Ellinger et al. teaches the claimed structure included 6-chloro-3,5-diethyltoluene-2,4-diamine (para. 37).
Regarding claim 7: Ellinger et al. teaches a method of adding a curing agent composition (abstract) comprising a halogenated diethyltoluenediamine (abstract). Ellinger et al. also teaches a multifunctional aromatic amine that forms a crystalline solid at 25 °C/phenylenediamine or 4,4’-methylene-bisaniline (para. 4).
However, Ellinger et al. does not explicitly teach that these compounds can be used together.  But Hondo et al. teaches a similar composition where curing agents such as diethyltoluene diamine (para. 66) are used together with (tables) aromatic amines such as 2,2’-diethyl-4,4’-diaminodiphenylmethane (para. 67), 3,3’-diisopropyl-5,5’-dimethyl-4,4’-diaminodiphenylmethane (para. 68) and 3,3’,5,5’-tetraisopropyl-4,4’-diaminodiphenylmethane (para. 69). The amounts of the diethyltoluenediamine in relation to the aromatic amines are 25.1/(25.1 + 8.3 + 8.3) for example (table 1), which is 60.2 parts by weight of the diethyltolunediamine per 100 parts by weight of the whole curing agent and 39.8 parts by weight of the aromatic amines per 100 parts by weight of the curing agent, which the instant specification teaches is an effective amount to inhibit crystallization of the aromatic amine. At the time of the invention a person having ordinary skill in the art would have found it obvious to combine the halogenated diethyltoluenediamine and the multifunctional aromatic amine of Ellinger et al. as in Hondo et al. because they are both epoxy resin curing agents and it is prima facie obvious to combine two composition each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose (MPEP 2144.06 I).
Regarding claim 8: Ellinger et al. teaches mixing the composition with an epoxy resin (para. 61).
Regarding claim 9: Ellinger et al. teaches a curable composition comprising an epoxy compound (para. 61), a curing agent composition (abstract) comprising a halogenated diethyltoluenediamine (abstract). Ellinger et al. also teaches a multifunctional aromatic amine that forms a crystalline solid at 25 °C/phenylenediamine or 4,4’-methylene-bisaniline (para. 4).
However, Ellinger et al. does not explicitly teach that these compounds can be used together.  But Hondo et al. teaches a similar composition where curing agents such as diethyltoluene diamine (para. 66) are used together with (tables) aromatic amines such as 2,2’-diethyl-4,4’-diaminodiphenylmethane (para. 67), 3,3’-diisopropyl-5,5’-dimethyl-4,4’-diaminodiphenylmethane (para. 68) and 3,3’,5,5’-tetraisopropyl-4,4’-diaminodiphenylmethane (para. 69). The amounts of the diethyltoluenediamine in relation to the aromatic amines are 25.1/(25.1 + 8.3 + 8.3) for example (table 1), which is 60.2 parts by weight of the diethyltolunediamine per 100 parts by weight of the whole curing agent and 39.8 parts by weight of the aromatic amines per 100 parts by weight of the curing agent, which the instant specification teaches is an effective amount to inhibit crystallization of the aromatic amine. At the time of the invention a person having ordinary skill in the art would have found it obvious to combine the halogenated diethyltoluenediamine and the multifunctional aromatic amine of Ellinger et al. as in Hondo et al. because they are both epoxy resin curing agents and it is prima facie obvious to combine two composition each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose (MPEP 2144.06 I).
Regarding claim 10: Ellinger et al. teaches a method comprising adding an epoxy compound (para. 61), a curing agent composition (abstract) comprising a halogenated diethyltoluenediamine (abstract). Ellinger et al. also teaches a multifunctional aromatic amine that forms a crystalline solid at 25 °C/phenylenediamine or 4,4’-methylene-bisaniline (para. 4).
However, Ellinger et al. does not explicitly teach that these compounds can be used together.  But Hondo et al. teaches a similar composition where curing agents such as diethyltoluene diamine (para. 66) are used together with (tables) aromatic amines such as 2,2’-diethyl-4,4’-diaminodiphenylmethane (para. 67), 3,3’-diisopropyl-5,5’-dimethyl-4,4’-diaminodiphenylmethane (para. 68) and 3,3’,5,5’-tetraisopropyl-4,4’-diaminodiphenylmethane (para. 69). The amounts of the diethyltoluenediamine in relation to the aromatic amines are 25.1/(25.1 + 8.3 + 8.3) for example (table 1), which is 60.2 parts by weight of the diethyltolunediamine per 100 parts by weight of the whole curing agent and 39.8 parts by weight of the aromatic amines per 100 parts by weight of the curing agent, which the instant specification teaches is an effective amount to inhibit crystallization of the aromatic amine. At the time of the invention a person having ordinary skill in the art would have found it obvious to combine the halogenated diethyltoluenediamine and the multifunctional aromatic amine of Ellinger et al. as in Hondo et al. because they are both epoxy resin curing agents and it is prima facie obvious to combine two composition each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose (MPEP 2144.06 I).
Regarding claim 11: Ellinger et al. teaches the basic claimed composition as set forth above. Not disclosed is a curable fiber reinforced resin matrix composite article. However, Hondo et al. teaches a fiber-reinforced composite material (abstract).  At the time of the invention a person having ordinary skill in the art would have found it obvious to make a fiber reinforced composite article as in Hondo et al. and would have been motivated to do so for use in airplanes.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ellinger et al. (US 2013/0211142) in view of Hondo et al. (US 2017/0158829) as applied to claim 1 set forth above and in view of Althaus et al. (U.S. Pat. 4,950,792).
Regarding claims 2 and 3: Ellinger et al. teaches the basic claimed composition as set forth above.  Not disclosed are the specific multifunctional aromatic amines claimed.  However, Althaus et al. teaches a similar composition comprising 4,4’-methylene-bis(3-chloro-2,6-diethylaniline) (col. 2 lines 50-65).  Ellinger et al. and Althaus et al. are analogous art since they are both concerned with the same field of endeavor, namely multifunctional aromatic amine hardeners for epoxy resins.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the multifunctional aromatic amine of Althaus et al. in the composition of Ellinger et al. and would have been motivated to do so since they are extremely temperature stable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767